Citation Nr: 0905817	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-25 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for iritis.  

2.  Entitlement to an initial, compensable disability rating 
for service-connected laceration scar, left elbow, prior to 
November 29, 2006, and a disability rating higher than 10 
percent, as of November 29, 2006.  

3.  Entitlement to a disability rating higher than 10 percent 
for service-connected traumatic arthritis of right knee.  

4.  Entitlement to an initial, compensable disability rating 
for service-connected post-operative residuals of right fifth 
toe disability, prior to October 8, 2008, and a disability 
rating higher than 10 percent, as of October 8, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from November 1979 to January 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
listed above, which, in pertinent part, denied service 
connection for iritis and granted service connection for 
traumatic arthritis of the right knee, with a 10 percent 
disability rating, effective July 2003.  The RO also granted 
service connection for traumatic arthritis of the right fifth 
toe and laceration scar of the left elbow, and assigned 
noncompensable disability ratings to both disabilities, 
effective July 2003.  

In an October 2008 rating decision, the RO increased the 
disability rating for service-connected traumatic arthritis 
of the right fifth toe and laceration scar of the left elbow 
to 10 percent, effective October 2008 and November 2006, 
respectively.  The veteran was advised of the grant of the 
increased ratings by a rating decision and Supplemental 
Statement of the Case (SSOC) dated in October 2008.  The 
veteran did not withdraw his appeal at that time.  Thus, the 
appeal continued.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

In January 2009, prior to the promulgation of a decision in 
the appeal, the veteran submitted a written statement on a VA 
Form 21-4138, withdrawing his appeal as to the issues of 
entitlement to service connection for iritis and entitlement 
to increased disability ratings for service-connected 
traumatic arthritis of the right knee, traumatic arthritis of 
right fifth toe, and laceration scar of the left elbow.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran on the issues of entitlement to service connection 
for iritis and entitlement to increased disability ratings 
for service-connected traumatic arthritis of the right knee, 
traumatic arthritis of right fifth toe, and laceration scar 
of the left elbow, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2008).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(c) (2008).

The veteran filed a substantive appeal (VA Form 9) in June 
2005 with respect to the issues of entitlement to service 
connection for iritis and entitlement to increased disability 
ratings for service-connected traumatic arthritis of the 
right knee, traumatic arthritis of right fifth toe, and 
laceration scar of the left elbow.  On his June 2005 
substantive appeal, the veteran also requested a video 
conference hearing with respect to these issues.  

In October 2008, the RO increased the veteran's disability 
rating for service-connected traumatic arthritis of right 
fifth toe and laceration scar of the left elbow to 10 
percent, effective from October 2008 and November 2006, 
respectively.  The RO also sent the veteran a letter in 
December 2008 informing him that his video conference hearing 
was scheduled for January 2009.  

However, in January 2009, the veteran submitted a statement 
on VA Form 21-4138 indicating that he wanted to withdraw all 
issues on appeal and withdraw his request for a hearing.  
With respect to the veteran's right to a hearing, the Board 
finds that all due process has been satisfied.  

As the veteran has withdrawn his appeal as to the issues of 
entitlement to service connection for iritis and entitlement 
to increased disability ratings for service-connected 
traumatic arthritis of the right knee, traumatic arthritis of 
right fifth toe, and laceration scar of the left elbow, there 
remain no allegations of error of fact or law for appellate 
consideration on these issues.  Therefore, the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) are not 
applicable.  

Accordingly, the Board does not have jurisdiction to review 
the appeal as to entitlement to service connection for iritis 
and entitlement to increased ratings for service-connected 
traumatic arthritis of the right knee, traumatic arthritis of 
right fifth toe, and laceration scar of the left elbow.  


ORDER

The appeal as to the issues of entitlement to service 
connection for iritis and entitlement to increased disability 
ratings for service-connected traumatic arthritis of the 
right knee, traumatic arthritis of right fifth toe, and 
laceration scar of the left elbow, is dismissed.  



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


